DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the term “gate” is misspelled as “date”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al (U.S. Patent #9972542).
With respect to claim 1, Bi teaches a semiconductor device, comprising: 
a stacked structure disposed on a substrate, wherein the stacked structure comprises a plurality of gate structures (Fig. 15, 1402 and Col 7 Ln 6-14) alternately stacked with a plurality of channel layers (Fig. 15, 702; Fig. 13, 704 and Col 5 Ln 47); 
a plurality of spacers (Fig. 15, 502; Fig. 5, 502) disposed on lateral sides of the plurality gate structures; 
a plurality of epitaxial source/drain regions (Fig. 15, 802 and Col 5 Ln 52-54) extending from the plurality of channel layers; 
wherein portions of the plurality of epitaxial source/drain regions (Figs. 7-8, 802) adjacent the plurality of channel layers are positioned between adjacent ones of the plurality of spacers (Fig. 7-8, 502).  
With respect to claim 2, Bi teaches a length of respective ones of the plurality of channel layers (Fig. 15, 704) is substantially the same or the same as a length of respective ones of the plurality of gate structures (Fig. 15, 1402).  
With respect to claim 5, Bi teaches that lateral sides of the respective ones of the plurality of channel layers (Fig. 15, 704) are aligned with the lateral sides of the plurality gate structures (Fig. 15, 1402).  
With respect to claim 6, Bi teaches that the plurality of spacers (Fig. 14, 502) contact the lateral sides of the plurality gate structures (Fig. 15, 1402).  


Claims 1, 3, 4, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al (U.S. Patent #9954058).
With respect to claim 1, Mochizuki teaches a semiconductor device, comprising: 
a stacked structure disposed on a substrate, wherein the stacked structure comprises a plurality of gate structures (Fig. 12, 36/38 and Col 10 Ln 43-48) alternately stacked with a plurality of channel layers (Fig. 12, 14A-14C and Col 11 Ln 36-51); 
a plurality of spacers (Fig. 12, 24P/26P and Col 13 Ln 8-19) disposed on lateral sides of the plurality gate structures; 
a plurality of epitaxial source/drain regions (Fig. 12, 30 and Col 13 Ln 20-23; Col 10 Ln 1-3) extending from the plurality of channel layers; 
wherein portions of the plurality of epitaxial source/drain regions adjacent the plurality of channel layers are positioned between adjacent ones of the plurality of spacers (Fig. 12, i.e. the S/D regions 30 overlap vertically with the spacers 26P).  
With respect to claim 3, Mochizuki teaches that the plurality of epitaxial source/drain regions comprise silicon germanium (Col 9 Ln 37-45).  
With respect to claim 4, Mochizuki teaches that lateral sides of the respective ones of the plurality of channel layers (Fig. 12, 14A-14C) are aligned with respective interfaces between the plurality of spacers (Fig. 12, 24P) and the lateral sides of the plurality gate structures (Fig. 12, 36/38).  
With respect to claim 7, Mochizuki teaches a plurality of additional spacers (Fig. 12, 20) disposed on a portion of lateral sides of an upper gate structure (Fig. 12, 36/38) of the plurality gate structures, wherein the plurality of additional spacers are disposed on top of upper ones of the plurality of spacers (Fig. 12, 24P/26P).  
With respect to claim 8, Mochizuki teaches that the upper ones of the plurality of spacers (Fig. 12, 24P) are disposed on a remaining portion of the lateral sides of the upper gate structure (Fig. 12, 36/38).  Note: the claim does not specify that there is direct contact between the spacers and upper gate structure.
With respect to claim 9, Mochizuki teaches that the plurality of epitaxial source/drain regions (Fig. 12, 30) surround at least three sides of at least some of the plurality of spacers (Fig. 12, 26P).  
With respect to claim 10, Mochizuki teaches a semiconductor structure, comprising: 
a plurality of first semiconductor layers (Fig. 11, 12A-12C and Col 13 Ln 25-27) alternately stacked with a plurality of second semiconductor layers (Fig. 11, 14A-14C and Col 13 Ln 8-12); 
a plurality of first spacers (Fig. 11, 24P and Col 13 Ln 8-19) disposed on lateral sides of the plurality of first semiconductor layers; 
a plurality of second spacers (Fig. 11, 26P) disposed on lateral sides of the plurality of first spacers; 
a plurality of epitaxial source/drain regions (Fig. 11, 30 and Col 13 Ln 20-23; Col 10 Ln 1-3) extending from the plurality of second semiconductor layers; 
wherein portions of the plurality of epitaxial source/drain regions adjacent the plurality of second semiconductor layers are positioned between adjacent ones of the plurality of second spacers (Fig. 11, i.e. the S/D regions 30 overlap vertically with the spacers 26P).  
With respect to claim 11, Mochizuki teaches a dummy gate (Fig. 11, 16 and 20) on an upper first semiconductor layer (Fig. 11, 12C) and on corresponding ones of the plurality of first spacers (Fig. 11, 24P) on lateral sides of the upper first semiconductor layer.  
With respect to claim 12, Mochizuki teaches that the plurality of first and second spacers comprise different material from each other (Col 7 Ln 64 to Col 8 Ln 11; Col 8 Ln 17-19).  
With respect to claim 14, Mochizuki teaches that the plurality of first semiconductor layers comprise silicon germanium and the plurality of second semiconductor layers comprise silicon (Col 4 Ln 24-50).  
With respect to claim 15, Mochizuki teaches that the plurality of epitaxial source/drain regions comprise silicon germanium (Col 9 Ln 37-45).  
With respect to claim 16, Mochizuki teaches that lateral sides of the respective ones of the plurality of second semiconductor layers (Fig. 11, 14A-14C) are aligned with respective interfaces between the plurality of first and second spacers (Fig. 11, outer interface point between 24P and 26P).  
With respect to claim 17, Mochizuki teaches that lateral sides of the respective ones of the plurality of second semiconductor layers (Fig. 11, 14A-14C) are aligned with the lateral sides of the plurality of first spacers (Fig. 11, 24P).  
With respect to claim 18, Mochizuki teaches that the plurality of epitaxial source/drain regions (Fig. 11, 30) surround at least three sides of at least some of the plurality of second spacers (Fig. 11, 26P).  
With respect to claim 19, Mochizuki teaches that a length of respective ones of the plurality of second semiconductor layers (Fig. 11, 14A-14C) is substantially the same or the same as a length of respective ones the plurality of first semiconductor layers (Fig. 11, 12A-12C) combined with corresponding ones of the plurality of first spacers (Fig. 11, 24P) on the lateral sides of the respective ones the plurality of first semiconductor layers.  
With respect to claim 20, Mochizuki teaches that respective interfaces between the plurality of first and second spacers (Fig. 11, outer interface point between 24P and 26P) are aligned with respective interfaces between the plurality of second semiconductor layers (Fig. 11, 14A-14C) and the plurality of epitaxial source/drain regions (Fig. 11, 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, in view of Yamashita et al (U.S. Pub #2018/0315829).
With respect to claim 13, Mochizuki teaches that the plurality of first spacers comprise an oxide and the plurality of second spacers comprise a nitride.  
Yamashita teaches a structure comprising first and second spacers (Fig. 5, 502 and 504), wherein the material of the spacers can be selected according to etch selectivity, and disclose an examples of the spacers being formed of an oxide and a nitride (Paragraph 34). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first spacer of Mochizuki to comprise an oxide and the second space to comprise a nitride as taught by Yamashita in order to achieve the predictable result of creating etch selectivity between the spacers (Paragraph 34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826